 PLUMBERSLOCAL NO. 32Plumbers and PipefittersLocal No.32, affiliated withthe United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnitedStates and Canada,AFL-CIOandTacomaChapter of the Associated General Contractors ofAmerica,Inc. and Maintenance and ConstructionService, Inc.and LaborersLocalUnion No. 893,Laborers International Union of North America,AFL-CIO. Case 19-CD-173June25, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, BROWN, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed on December 31, 1970, by the TacomaChapter of the Associated General Contractors ofAmerica, Inc., hereinafter called AGC, an employers'association of construction contractors, on behalf ofMaintenance and Construction Service, Inc., here-inafter called Maintenance, alleging that Plumbers andPipefitters Local No. 32, affiliated with the United As-sociationof Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, hereinafter called Plumbers,had violated Section 8(b)(4)(D) of the Act. A hearingwas held pursuant to notice at Seattle, Washington, onMarch 30, and April 19, 1971, before Hearing OfficerJohn M. Cronin. The Charging Party, the Plumbers,and Lord Bros. Contractors, Inc., hereinafter calledLord, appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The Laborers Local Union No. 893, Laborers Interna-tional Union of North America, AFL-CIO, hereinaftercalled the Laborers, made no appearance. However, aLaborers representative was present during the secondday of hearing and gave the Laborers position in thismatter.Thereafter,Maintenance and the Plumbersfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board makesthe following findings:191 NLRB No. 103I.THE EMPLOYERS573The parties stipulated that Maintenance, the generalcontractor herein, is an Oregon corporation with itsprincipal place of business located in Oregon City, Ore-gon; that it has an office located in the State of Wash-ington at Port Townsend, where it is involved in theconstruction of a process and treatment plant forCrown Zellerbach Corporation hereinafter calledCrown; and that Maintenance's contract with Crown isvalued in excess of $1 million. The parties also stipu-lated that Maintenance and Lord, the general contrac-tor and subcontractor respectively herein, are employ-ers within the meaning of the Act. Upon the facts sostipulated, we find that both Maintenance and Lord areengaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Plum-bers and the Laborers are labor organizations withinthe meaning of the Act.III.THE DISPUTEA. TheWork in DisputeThe work in dispute is the placing and joining ofreinforced concrete pipe and related work on that por-tion of Maintenance'swork subcontracted to Lord onthe Crown jobsite.B. Background and Facts of the DisputeIn June 1970, Maintenance was awarded the con-tract to construct a process and treatment plant at PortTownsend,Washington, by Crown. The project in-cluded a large network of underground pipe,runningfrom the main plant to the treatment plant under con-struction and into the sea. Many different types of pipewere used, including steel, vitrified clay, and reinforcedconcrete.Most of the pipework was done within theboundaries of the Crown plant. The Plumbers hasmade no claim for the work of laying reinforced con-crete pipe outside plant premises.'All pipework was done by employees of Mainte-nance, except for the installation of processsewerlinesof reinforced 30-inch concrete pipe, the disputed workherein,which was subcontracted on November 30,1970, by Maintenance to Lord, a company which spe-cializesin the laying of sewer pipes and reinforcedconcrete pipes.'A sewerline which transverses public property between the plant prop-erty and the outfall into the sea was completed by Lord with employeesrepresented by Laborers without incident. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDLord uses employees who are members of the Team-sters to transport the reinforced concrete pipe to thejobsite and employees represented by Operating Engi-neers to operate the earthmoving and power equipmentin laying the pipe into the ditches. Laborers employedby Lord who are members of the Laborers guide thepipe into place, place the rubber gaskets on the spigotend of the pipe, and then place the spigot end into thebell end for final joining. The pipe is then sealed withmortar. The laborers also assist in backfilling the ditch.Similar work is done in laying vitrified clay pipe, whichisperformed by plumbers, except that clay pipe isjoined by merely fitting two different sized sections ofpipe into each other. Steel pipe is welded and indisputa-bly within the sphere of plumbers.Paul Holmes,the Plumbers business representative,testified that some time between December 15 and 21,1970, he visited the Crown jobsite and informed theassistant superintendent,Jim Hart, that the disputedwork came under the Plumbers jurisdiction. Holmesalso stated that he demanded that Maintenance requireLord to become a party to the master agreement be-tween Plumbers and the Plumbing and Pipefitting In-dustry of the Seattle Area, as required of Maintenancein article IX, section 2, thereof,' with which Mainte-nance had agreed to comply in a separate agreement.According to Curtis Allen, Maintenance's president,Holmes telephoned him on December 17 and told himto get Lord to sign an agreement with the Plumbers orto get them off the job. Allen also testified that the nextday Holmes telephoned him again and told him that "Ishould break away from my meeting and call him andtell him that Lord Bros. was off the job or else I wasin bad trouble."Holmes admitted that, after Lord began laying thereinforced concrete pipe using laborers, the Plumbersauthorized a work stoppage among the plumbers em-ployed by Maintenance. According to both Holmesand Manuel Carter, Maintenance's job superintendent,the plumbers would all cease work for Maintenanceduring those periods when Lord used laborers in layingand joining the reinforced concrete pipes. The plum-bers would stand adjacent to the ditch where the labor-ers were working. After the pipe was laid, the plumberswould return to their assigned jobs for Maintenance.The uncontradicted evidence shows that from Decem-ber 21, 1970, to January 4, 1971, the plumbers engagedin the aforesaid conduct on 10 separate occasions.On December 1, 1970, Maintenance and Lord madeapplication for a visiting contractor membership in theTacoma Chapter of the Associated General Contrac-3Article IX, section 2, provides that "the Employer shall not subcontractor otherwise transfer in whole or in part any plumbing or pipefittmg workunless the person, firm,partnership, joint venture or corporation,to whomthe work is subcontracted or transferred,has signed this agreement "tors of America. According to the uncontradicted tes-timony of Allen, shortly thereafter he was informed bythe AGC that Maintenance's application to the AGChad been accepted. Maintenance had never been amember of the AGC previously. However, Lord was atthe time of its December 1 application for a visitingcontractor membership already a member of the AGC.Herbert Lobdell, the Laborers International represent-ative stated that the Laborers at the present time is innoncompliance with the National Joint Board for theSettlementof JurisdictionalDisputes,hereinaftercalled the Joint Board.On January 13, 1971, representatives of the Plum-bers and the Laborers executed a document stating thatthere was no dispute between them as to the disputedwork and that the work is properly within the Plum-bers jurisdiction.C. Contentions of the PartiesMaintenance and Lord take the position that theassignment of the disputed work to the employees ofLord represented by the Laborers should not bechanged because this assignment is efficient, economi-cal, and has proven satisfactory. They also rely on thefact that Lord hasa consistenthistory ofassigning thedisputed work to laborers and on Lord's collective-bargaining agreement with the Laborers. They furthercontend that, as members of the AGC, they are nolonger bound by the Joint Board.The Plumbers contends that there is no reasonablecause to believe that Section 8(b)(4)(D) has been vi-olated since its dispute was with Maintenance, all ac-tions taken were against Maintenance, the actions weretaken to protect the unit work outlined in its contractwith Maintenance, and it did not attempt to force Lordto do anything, let alone require Lordto assign thedisputed work to it. It also argues that there is noevidence of any unlawful conduct or demand beingmade against Maintenance. In addition, it asserts thatthere is no dispute between the two Unions over thedisputed work and therefore no jurisdictional disputeexists. Plumbers contends that once the two labor orga-nizations involved in an alleged jurisdictional disputehave agreed to a settlement of the alleged disputedwork or to be bound by a method for the voluntaryadjustment of such disputes, as here, since both Unionsare members of the Building and Construction TradesDepartment, AFL-CIO, and as such bound to theJoint Board, the Board has no jurisdiction to hear thematter. Finally, the Plumbers relies on certain arbitra-tion and Joint Board awards, its contract with Mainte-nance, and area and industry practice and disputes thecontentions ofMaintenance and Lord concerningeconomy, skills, and safety. PLUMBERS LOCAL NO. 32575The Laborers, as stated by its International Repre-sentative,Lobdell, in his testimony at the hearing,makes no claim to the joining of the reinforced concretepipe when done inside a plant premises such as is in-volved herein, but does claim the work of laying thepipe and other related work. However, it will be sat-isfied with a composite crew of plumbers and laborers.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute, pursuant to Section 10(k) of the Act, itmust be -satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated. As setforth previously, it is undisputed that the Plumberscaused 10 work, stoppages and refused to work forMaintenance while the laborers were performing thedisputed work for Maintenance's subcontractor, Lord,because of the Plumbers claim to perform all the rein-forced concrete pipework on the Crown plant premises.We find that the whole purpose of the Plumberswork stoppages was to insure that its plumbers em-ployed by Maintenance would obtain the disputedwork which was awarded by Maintenance to Lord andLord's employees represented by Laborers. Thus, thePlumbers ultimate objective was to compel Mainte-nance to cancel its contract with Lord and therebycause the disputed work to be assigned to Plumbersmembers instead of to the Laborers members employedby Lord who were doing it at the time. The Board hasheld consistently, and we adhere to the view, that Sec-tion 8(b)(4)(D) applies to such attempts to force achange in a subcontracting assignment. We also con-clude that there exists no effective method for thevoluntary adjustment of the dispute, within the mean-ing of Section 10(k), as Maintenance and Lord, asmembers of the AGC, are not bound by the decisionsof the Joint Board, and the Laborers is in noncompli-ance with the Joint Board.3Before making a jurisdictional dispute determina-tion, the Board is not required to find that a violationof Section 8(b)(4)(D) did in fact occur, but only thatreasonable cause exists to find such a violation. With-out ruling on the credibility of the testimony in issue,on the basis of the entire record, we find that there isreasonable cause to believe that a violation has oc-3On April 9, 1971, the Board's Associate Executive Secretary, by direc-tion of the Board, denied the Plumbers appeal from the Hearing Officer'srefusal to grant motion to quash notice of hearing, in which Plumbers hadasserted that the Plumbers and Laborers had reached a voluntary adjust-ment of the dispute; that the parties to the dispute, the Plumbers, theLaborers, and the "Employer," Maintenance, have all agreed to resolve anyalleged jurisdictional disputes through the Joint Board; that the Plumbershad no proscribed Section 8(b)(4)(D) objective as the "object" of its conductwas merely to force Maintenance to comply with its agreement that itsSubcontractors be parties to the master agreement; and that the case is mootas the work has been completed.curred and that the dispute is properly before the Boardfor determination.E.Merits of theDisputeSection 10(k) of the Actrequires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors."The Boardhas held that its determination in a jurisdictional dis-pute is an act of judgment based on common sense andexperience reached by balancing those factors involvedin a particular case.'The following factors are relevant in making the de-termination of the dispute before us:1.Company practiceLord presented evidence that it has consistentlythroughout its history assigned the disputed work to itsemployees who are , represented ,by the Laborers andthat since the commencement of its work on the Crownjobsite it has assigned the disputed work to its em-ployees represented by the Laborers.The Plumbers adduced evidence that it installed steeland vitrified clay pipe for Maintenance prior to Main-tenance's subcontracting the disputed work to Lord.2. Skills of the employeesAs mentioned above, Lord has consistently assignedthe disputed work throughout its existence to em-ployees represented by the Laborers and is satisfiedalong with Maintenance with the skills and safety per-formance of these employees.Plumbers asserts that the record is devoid of anyevidence that Maintenance was dissatisfied with theskills or safety performance of its members before itsubcontracted the disputed work to Lord. However,the record shows that while the members of the Plum-bers have laid steel and vitrified clay pipe for Mainte-nance on the Crown site, they have never laid rein-forced concrete pipe for Maintenance as Maintenanceregularly subcontracts all such work.3.EconomyLord adduced testimony that it is more economicalto assign the disputed work to its employees repre-sented by the Laborers since a laborer receives a rateof pay less than that of a plumber.N.L.R.B. v. Radio & Television Broadcast EngineersUnion, Local 1212,InternationalBrotherhood of Electrical Workers (Columbia BroadcastingSystem),364 US 573.SInternational Associationof Machinists, Lodge No. 1743 (J. A. JonesConstructionCompany),135 NLRB 1402. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Collective-bargaining agreementsNeither labor organization has been certified by theBoard. Lord, the Employer with immediate authorityto assign the disputed work, assigned it to its employeesrepresented by the Laborers in conformance with itscontract, as a member of the AGC, with the Laborers.The Plumbers adduced evidence that on July 8, 1970,an agreement was entered into between the Plumbersand Maintenance covering industrial piping. By theagreement's terms, Maintenance agreed to comply withall of the terms and conditions of employment con-tained in the master collective-bargaining agreementbetween the Plumbers and the Plumbing and Pipefit-ting Industry of the Seattle Area, effective from Janu-ary 3, 1968, through December 29, 1970.6 But there isno evidence that Lord was party to any arrangemententered into by Maintenance with the Plumbers as in-dicated by the fact that Lord testified that as a memberof the AGC it has its own agreement with the Laborers.CONCLUSIONSUpon the record as a whole, and after full considera-tion of all relevant factors, we believe that the work indispute should be assigned to laborers employed byLord and currently represented by the Laborers, ratherthan to plumbers represented by the Plumbers. Wereach this conclusion relying on: Lord's assignment ofthe placing and joining of reinforced concrete pipe andrelated work to its own employees; the fact that theassignment is consistent with Lord's past practice; thefact that Lord's employees possess the requisite skills;the fact that the assignment to Lord's employees willresult in economy of operations; and Lord's collective-bargaining agreement with the laborers.In making this determination, we shall award thedisputed work to Lord's employees who are repre-sented by the Laborers but not to that- Union or itsmembers. In consequence, we shall also determine that6A new agreement was negotiated in the latter part of 1970, effectiveDecember 30, 1970, through May 31, 1972the Plumbers was not and is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to force orrequire Maintenance to assign all the disputed work toitsmembers. Our present determination is limited tothe particular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lations Act, as amended, and on the basis of the forego-ing findings and the entire record in this case, the Na-tionalLabor Relations Board makes the followingdetermination of dispute:1.Laborers employed by Lord Bros. Contractors,Inc., currently represented by Laborers Local UnionNo. 893, Laborers International Union of NorthAmerica, AFL-CIO, are entitled to perform the fol-lowing work:Placing and joining of reinforced concrete pipeand related work on that portion of the work ofMaintenance and Construction Service, Inc., sub-contracted to LordBros.Contractors, Inc.2.Plumbers and Pipefitters Local No. 32, affiliatedwith the United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO, is not enti-tled by means proscribed by Section 8(b)(4)(D) of theAct to force or require Maintenance and ConstructionService,Inc., to assignall the above-described work toplumbers.3.Within 10 days from the date of this Decision andDetermination of Dispute, Plumbers and PipefittersLocal No. 32, affiliated with the United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,AFL-CIO, shall notify the Regional Director for Re-gion 19, in writing, whether it will refrain from forcingor requiring Maintenance and Construction Service,Inc., by means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute to plumbers whomit represents rather than to laborers who are repre-sented by the Laborers Local Union No. 893, LaborersInternational Union of North America, AFL-CIO.